Citation Nr: 0312515	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for headaches secondary to service-
connected tinnitus.  The Board remanded the appeal to the RO 
in September 2000 for additional evidentiary development and 
readjudication.  After completion of additional development 
of the evidence, the RO continued its prior denial of the 
claim in June 2002 and returned the case to the Board for 
further review.  

The original appeal certified to the Board was limited to the 
question of secondary service connection for headaches.  On 
further review of the medical record and of the veteran's 
contentions, the Board has expanded the issue to include the 
question of direct service incurrence.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the issue on appeal may be further reviewed 
by the Board.

Pursuant to authority granted by newly promulgated VA 
regulations, the Board has undertaken additional evidentiary 
development relevant to the issue on appeal, specifically, a 
VA neurological examination to ascertain the etiology of the 
veteran's headaches.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The veteran 
underwent a VA neurological examination in February 2003 and 
that examination resulted in a lengthy examination report 
that has been placed in the appellate record and must be 
reviewed in connection with the appeal.  

The adjudication of this appeal is controlled by the recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, (Fed. Cir. 
May 1, 2003), which invalidated portions of the above-
referenced VA regulations that were promulgated to enable the 
Board to conduct evidentiary development and decide appeals 
using the evidence it had obtained.  Specifically, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
originating agency for initial consideration or obtaining the 
appellant's waiver.  The Federal Circuit found that the 
regulation is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
. . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  

Consequently, the case must be remanded to the RO for initial 
consideration of the February 2003 VA examination report in 
accordance with the usual adjudication procedures.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the Veterans Claims 
Assistance Act of 2000 are undertaken as 
to the issue on appeal.  

2.  The RO should readjudicate the appeal 
in light of all of the evidence of 
record, including that obtained pursuant 
to the Board's development.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


